 



Exhibit 10.1
CONTRACT FOR SALE OF REAL PROPERTY
IMPROVED COMMERCIAL PROPERTY
County of Midland
State of Texas
     THIS CONTRACT OF SALE is between Big Tex Trailer Manufacturing, Inc., a
Texas corporation, of 850 1-30 East, Mt. Pleasant, Titus County, Texas (referred
to in this Contract as “Seller”) and Natural Gas Services Group, Inc., a
Colorado corporation, of 2911 South County Road 1260, Midland, Midland County,
Texas, (referred to in this Contract as “Buyer”), on the terms set forth in this
Contract.
ARTICLE I
PURCHASE AND SALE
1.01. Seller sells and agrees to convey, and Buyer purchases and agrees to pay
for, the tract of land containing approximately 9.30 acres of land located in
Midland County, Texas, being more particularly described as follows:
BEING 9.30 acres of land in Section 13, Block 41, T-2-S, T & P RR Co. Survey,
Midland County, Texas, being described more fully by metes and bounds as
follows:
BEGINNING at a 1/2” iron rod set in the North line of a County Road for the SW
comer of this tract, from which point a I” iron pipe at the S W corner of
Section 13, Block 41, T-2-S, T & P RR Co. Survey, Midland County, Texas, bears
S. 58 ° 44’ W. 684.7 feet and S. 15’ 1 T E. 565.1 feet;
THENCE N. 58° 44’ E. with the North line of said County Road, 300.0 feet to a
copperweld rod set in concrete at the SW corner of an 18.6 acre tract for the SE
comer of this tract;
THENCE N. 31’ 16W. with the West line of 18.6 acre tract,1350 feet to a corner
of 18.6 acre tract and NE corner of this tract;
THENCE S. 58° 44’ W. with the South line of County Road, 300.00 feet to a 1/2”
iron rod set for the NW corner of this tract;
THENCE S. 310 16’ E. 1350 feet to the PLACE OF BEGINNING, containing 9.30 acres
of land, more or less.
This sale and purchase include all rights and appurtenances pertaining to the
property, including any right, title or interest of Seller in adjacent streets,
alleys or rights-of-way, together with any improvements, fixtures, and personal
property situated on and attached to the Property, less and except paint booth
heaters, paint guns and pumps and storage treatment tanks, which items have been
or will be removed by the Seller from the Property on or before the date of
Closing.

      Contract for Sale     Improved Commercial Property   Page 1 of 10

 



--------------------------------------------------------------------------------



 



     The real property described above, and any rights or appurtenances are
referred to in this Contract as the “Property.”
ARTICLE II
SALES PRICE
2.01. The sales price for the Property due at closing is One Million Nine
Hundred Thousand and No/100 Dollars ($1,900,000.00).
ARTICLE III
BUYER’S OBLIGATIONS
Conditions to Buyer’s Obligations
3.01. The Buyer’s obligations under this Contract are subject to the
satisfaction of each of the following conditions (any of which may be waived in
whole or in part by Buyer at or before the closing).
Preliminary Title Report
3.02. Within thirty (30) days after the Effective Date of this Contract, Seller,
at Seller’s expense, will obtain for the Buyer from a title company a
preliminary title report (the “Commitment for Title Insurance”). Buyer will give
Seller written notice on or before the expiration of ten (10) days after Buyer
receives the Commitment for Title Insurance that the condition of title as set
forth in the Title Commitment is or is not satisfactory. In the event that Buyer
states that the condition is not satisfactory, Seller may, at Seller’s option,
promptly undertake to eliminate or modify all unacceptable matters to the
reasonable satisfaction of Buyer. In the event that Seller chooses not or is
unable to do so within twenty (20) days after receipt of written notice, this
Contract may be terminated, and the Escrow Deposit plus any accrued interest
will be returned by the Escrow Agent to Buyer immediately upon Buyer’s request.
Otherwise, this condition will be deemed acceptable and any objection by the
Buyer will be deemed waived.
Surveys and Tests
3.03. Within thirty-five (35) days after the Effective Date of this Contract,
Buyer may conduct an engineering survey and feasibility study of the property
including any inspections, environmental studies, appraisals, and/or other such
usual due diligence desired by Buyer. Buyer or Buyer’s agents may enter on the
premises for purposes of soil analysis, core drilling, or other tests, as
required. If, in Buyer’s judgment, the property is not suitable for Buyer’s
intended purposes, on written notice to Seller received before thirty-five
(35) days from the Effective Date of this Contract, Buyer may terminate this
Contract. If the Contract is terminated, the Escrow Deposit plus any accrued
interest will be returned by the Escrow Agent to Buyer immediately upon Buyer’s
request. If the written notice is not received within this thirty-five (35) day
period, the condition will be deemed acceptable and any objection will be deemed
waived.

      Contract for Sale     Improved Commercial Property   Page 2 of 10

 



--------------------------------------------------------------------------------



 



Zoning Acceptability
3.04. Within twenty (20) days after the Effective Date of this Contract, if
Buyer, in Buyer’s opinion, determines that the zoning of the Property is not
acceptable, Buyer may terminate this Contract, on written notice to Seller
received before twenty (20) days from the Effective Date of this Contract. In
that event, the Escrow Deposit plus any accrued interest will be returned to
Buyer by the Escrow Agent immediately upon Buyer’s request. If the written
notice is not received within this twenty (20) day period, the condition will be
deemed acceptable and any objection by the Buyer waived.
3.05. Seller will have complied with all of the covenants, agreements, and
conditions required by this Contract by the closing.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLER
     Seller represents and warrants to Buyer, as of the closing date, as
follows:

  (1)   There are no parties in possession of any portion of the Property as
lessees, tenants at sufferance, or trespassers;     (2)   Seller possesses free
and clear title to all property and improvements thereupon made;     (3)   There
is no pending or threatened condemnation or similar proceeding or assessment
affecting the Property, or any part of it, nor to the best knowledge of Seller
is any proceeding or assessment contemplated by any governmental authority;    
(4)   Seller has complied with all applicable laws, ordinances, regulations, and
restrictions relating to the Property, or any part of it;     (5)   There are
water, sewer, and electricity lines to the Property and buildings that are
available for tap in by the Buyer and that are sufficient for service on the
Property and buildings;     (6)   The Property has free access to and from
public highways, streets or roads and, to the Seller’s best knowledge, there is
no pending or threatened governmental proceeding that would impair or result in
the termination of this access;     (7)   Within 10 days after the date of this
Contract, Seller shall complete and deliver to Buyer, the Seller’s Disclosure of
Property Condition which form is attached hereto as Exhibit B, and the
statements and representations therein shall be true and correct.

      Contract for Sale     Improved Commercial Property   Page 3 of 10

 



--------------------------------------------------------------------------------



 



  (8)   Seller represents and warrants to Buyer, as to environmental matters as
follows:

  (a)   No hazardous substances are present or contained on, in, or under the
Property.     (b)   Seller does not know and has no reason to know that any
hazardous substance has been used, manufactured, handled, created, stored,
treated, discharged, released, buried, or transported to or from the Property.  
  (c)   At no time during the period that Seller has owned the Property has
Seller allowed any hazardous substance to be present, contained, used,
manufactured, handled, created, stored, treated, discharged, released, or buried
on the Property or transported to or from the Property.     (d)   To the
knowledge of Seller, the Property is in compliance with the terms, conditions,
and requirements of all applicable federal, state, and local laws, ordinances,
and regulations concerning hazardous substances.     (e)   Seller is not aware
of any pending or threatened proceedings, including lawsuits, arbitrations, and
administrative hearings, instituted by a private party or by a governmental
entity concerning and hazardous substance alleged to be or to have been present,
contained, used, manufactured, handled, created, stored, treated, discharged,
released, or buried on the Property or transported to or from the Property.

  (9)   Notwithstanding the foregoing provisions contained in Paragraph (8) (a),
(b) and (c), Seller has disclosed to Buyer and Buyer is aware that Seller has
used the subject property as a manufacturing facility, which involved use of
paint booths to apply paint to Seller’s products. Above ground storage tanks and
two holding ponds have been removed from the property and the ponds filled in.
Seller is not aware of, nor does Seller believe, any use of the property by
Seller has caused any detrimental environmental impact to the property. Buyer
may satisfy itself as to the environmental status of the property by conducting
any of the tests or inspections authorized by Article III, Paragraph 3.03 of
this Contract, or terminate the contract as authorized in Paragraph 3.03.

ARTICLE V
CLOSING
     The closing will be held at the office of West Texas Abstract & Title, Co.,
4519 N. Garfield, Suite 15, Midland, Texas 79705, on or before November 30, 2007
(closing date) or at the time, date, and place agreed on by Seller and Buyer. At
the closing Seller will:

      Contract for Sale     Improved Commercial Property   Page 4 of 10

 



--------------------------------------------------------------------------------



 



  (1)   Deliver to Buyer a properly executed and acknowledged General Warranty
Deed conveying marketable title in fee simple to all of the Property, free from
all liens, encumbrances, conditions, easements, assessments, and restrictions,
except for the following:

  (a)   General real estate taxes for the year of closing and subsequent years
not yet due;     (b)   Any exceptions approved by Buyer in accordance with
Article III of this Contract; and     (c)   Any exceptions approved by Buyer in
writing.

  (2)   Deliver to Buyer a Texas Owner’s Title Policy, at Seller’s expense,
issued by West Texas Abstract & Title, Co., 4519 N. Garfield, Suite 15, Midland,
Texas 79705, in Buyer’s favor in the full amount of the sales price, insuring
Buyer’s fee simple title to the Property subject to the title exceptions listed
in Article V of this Contract, to any other exceptions approved in writing by
Buyer, and to the standard printed exceptions contained in the usual form of
Texas Owner’s Title Policy, with the following exceptions:

  (a)   The boundary and survey exceptions will be deleted;     (b)   The
exception as to restrictive covenants will be endorsed “None of Record”; and    
(c)   The exception as to the lien for taxes will be limited to the year of
closing and will be endorsed “Not Yet Due and Payable.”

  (3)   Deliver to Buyer possession of the property.     (4)   Bill of Sale for
any personal property items.

     Buyer will pay to Seller at closing, in cash, the sum of One Million Nine
Hundred Thousand and No/100 Dollars ($1,900,000.00).
     General real estate taxes for the current year relating to the Property,
insurance and utility charges, if any, will be prorated as of the closing date
and will be adjusted in cash at the closing. If the closing occurs before the
tax rate is fixed for the current year, the apportionment of taxes will be on
the basis of the tax rate for the preceding year applied to the latest assessed
valuation. All special taxes or assessments to the closing date will be paid by
Seller.
     All costs and expenses of closing in consummating the sale and purchase of
the Property will be paid as follows:

  (a)   Owner’s Title Policy paid by Seller.

      Contract for Sale     Improved Commercial Property   Page 5 of 10

 



--------------------------------------------------------------------------------



 



  (b)   Mortgagee’s Title Policy, if any, paid by Buyer.     (c)   Escrow fees,
if any, shall be paid by the Seller.     (d)   Survey costs, if any, shall be
paid by the Buyer.     (e)   Appraisal fees, if any, shall be paid by the Buyer.
    (f)   All other inspection costs and fees shall be paid by Buyer with the
exception of the Environmental Phase I Study, the cost of which has been paid by
Seller.     (g)   Filing fees shall be paid by the party who benefits from the
specific filing of any documents necessary to consummate this transaction.    
(h)   Attorney’s fees, if any, shall be paid by the party incurring same.

ARTICLE VI
REAL ESTATE COMMISSIONS
     No brokers have been involved in the negotiation and consummation of this
Contract and no commissions are payable to any persons or entity. Each of the
parties represents to the other that it has not incurred and will not incur any
liability for brokerage fees or agent’s commissions in connection with this
Contract.
ARTICLE VII
ESCROW DEPOSIT
     For the purpose of securing the performance of Buyer under the terms of
this Contract, Buyer has or will have delivered to West Texas Abstract & Title,
Co., (“Escrow Agent”), the sum of One Hundred Thousand and No/100 Dollars
($100,000.00), the Escrow Deposit, within three (3) days of the execution of the
Contract. At the closing, the Escrow Deposit will be paid over to Seller and
applied to the cash portion of the sales price. Buyer may direct Title Company
to invest the Earnest Money in an interest-bearing account in a federally
insured financial institution by giving notice to Title Company. Any interest
earned on the Earnest Money will be paid to Buyer upon closing of this
transaction or upon return of earnest money to Buyer or upon termination of this
contract.

      Contract for Sale     Improved Commercial Property   Page 6 of 10

 



--------------------------------------------------------------------------------



 



ARTICLE VIII
BREACH BY SELLER
     If Seller fails to fully and timely perform any of its obligations under
this Contract or fails to divulge material information related to the property
or fails to consummate the sale of the Property for any reason not authorized by
this Contract, Buyer may: (1) enforce specific performance of this Contract;
(2) request that the Escrow Deposit and any earned interest be immediately
returned by the Escrow Agent to Buyer; or (3) bring suit for damages against
Seller. If Seller fails to consummate the sale, and Buyer is not at fault, and
Buyer elects to bring suit for damages, Buyer shall immediately receive the
Escrow Deposit plus accrued interest upon demand.
ARTICLE IX
BREACH BY BUYER
     In the event Buyer fails to consummate the purchase of the Property for
reasons other than those reserved by Buyer in this agreement, and if Seller is
not in default under this Contract, Seller will have the right to receive the
sum of Thirty Three Thousand and No/100 Dollars ($33,000.00) out of the Escrow
Deposit from the Escrow Agent, as liquidated damages for the failure of Buyer to
perform the duties imposed on it by the terms of this Contract. If Seller opts
to receive this sum from the Escrow Deposit, Seller agrees to accept this cash
payment as total damages and as Seller’s only remedy under this Contract in the
event of Buyer’s default. The balance of the Escrow Deposit shall be immediately
delivered to Buyer by the Escrow Agent.
ARTICLE X
SPECIAL PROVISIONS
10.01. Seller has informed Buyer that, in accord with an agreement with Chevron
USA, Inc., Chevron will be commencing work to re-route a pipeline over and
across the property, the subject of this contract; said pipeline to be re-routed
in the manner appearing on the easement and plat attached thereto, which
easement is attached hereto as Exhibit “A” and incorporated herein by reference
as if fully set forth.
10.02. Seller shall be fully responsible for the expense of re-routing the
pipeline.
10.03. Based on the information provided to Seller by Chevron, it is anticipated
that the re-routing of the pipeline should be completed in advance of the
November 30, 2007 closing date established in this Agreement.
ARTICLE XI
MISCELLANEOUS

      Contract for Sale     Improved Commercial Property   Page 7 of 10

 



--------------------------------------------------------------------------------



 



Assignment of Contract
11.01. Thus contract may not be assigned without the express written consent of
Seller, but consent to any said assignment shall not be unreasonably withheld.
Survival of Covenants
11.02 Any of the representations, warranties, covenants, and agreements of the
parties, as well as any rights and benefits of the parties, pertaining to a
period of time following the closing of the transactions contemplated by this
Contract, will survive the closing.
Notice
11.03 Any notice required or permitted to be delivered under this Contract will
be deemed received when sent by electronic mail (e-mail), facsimile or by United
States mail, postage prepaid, certified mail, return receipt requested,
addressed to either Seller or Buyer, as appropriate, at the addresses and/or
e-mail or fax numbers set forth in the signature block of that party appearing
below. A copy of said notices shall also be sent to Seller and Buyer’s
attorneys, if any, reflected below.
Texas Law to Apply
11.04 This contract will be construed in accordance with the laws of the State
of Texas, and all obligations of the parties created under this Contract are
performable in Midland County, Texas.
Parties Bound
11.05 This contract will be binding on and inure to the benefit of the parties
and their respective heirs, executors, administrators, legal representatives,
successors and assigns, as permitted by this Contract.
Legal Construction
11.06 In case anyone or more of the provisions contained in this contract for
any reason is held invalid, this invalidity will not affect any other provision
of this Contract, which will be construed as if the invalid or unenforceable
provision had never existed.
Prior Contracts Superseded
11.07 This contract constitutes the only agreement of the parties and supersedes
any prior understandings or written or oral agreements between the parties
respecting the subject matter of this Contract.
Compliance
11.08 In accordance with the requirements of Section 20 of the Texas Real Estate
License Act, Buyer is advised that it should be furnished with or obtain a
policy of title insurance or Buyer

      Contract for Sale     Improved Commercial Property   Page 8 of 10

 



--------------------------------------------------------------------------------



 



should have the abstract covering the Property examined by an attorney of
Buyer’s own choosing.
Time Limit
11.09 In the event a fully executed copy of this Contract has not been returned
to Seller by Buyer within ten (10) business days of the date of Seller’s
signature to this Contract as indicated below, Seller will have the right to
terminate this contract on written notice to Buyer. The effective date of this
Contract shall be the date the Contract is signed by the Buyer as indicated
below.
Like-Kind Exchange
11.10 Each party consents to the other party’s assignment of it’s rights and
obligations under this Agreement to its Qualified Intermediary (as that term is
defined in Section 1.103 (k)-I(g)(4)(v) of the Treasury Regulations), or to its
Qualified Exchange Accommodation Titleholder (as that term is defined in Rev.
Proc. 2000-37), in connection with effectuation of a like-kind exchange.
However, Seller and Buyer acknowledge and agree that any assignment of this
Agreement to a Qualified Intermediary or to a Qualified Exchange Accommodation
Titleholder does not release either party from any of their respective
liabilities and obligations to each other under the Agreement. Each party agrees
to cooperate with the other to attempt to structure the transaction as a
like-kind exchange, provided that such agreement to cooperate shall not delay
the closing scheduled for November 30, 2007.
SELLER
BIG TEX TRAILER MANUFACTURING, INC.
850 I-30 East
Mt, Pleasant, Texas 75455
(903) 575-0300 — telephone
(903) 577-8858 — facsimile

             
By:
  /s/ Ricky Baker       Date: October 24, 2007
 
           
 
  Ricky Baker        
 
  President        
 
  rickyb@bigtextrailers.com        

      Contract for Sale     Improved Commercial Property   Page 9 of 10

 



--------------------------------------------------------------------------------



 



BUYER
NATURAL GAS SERVICES GROUP, INC.
2911 S. County Road 1260
Midland, Texas 79706
(432) 563-0245 — telephone
(432) 563-5567 — facsimile

             
By:
  /s/ Stephen Taylor       Date: November 3, 2007
 
           
 
  Stephen Taylor        
 
  President and CEO        
 
  sct@ngsgi.com        

ATTORNEY FOR SELLER:
Danny Woodson
Law Offices of Danny Woodson
P.O. Box 399
Mt. Pleasant, Texas 75456-0399
(903) 572-6675 -telephone
(903) 572-7348 — facsimile
dwoodsonlodw@sbcglobal.net
brandilodw@sbcglobal.net

      Contract for Sale     Improved Commercial Property   Page 10 of 10

 



--------------------------------------------------------------------------------



 



EXHIBIT A
     Exhibit A attached to the preceding Contract is a Pipeline Right-of-Way
Grant, which includes a plat and centerline description for a re-route of a gas
pipeline.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
     Exhibit B attached to the preceding Contract is the Seller’s Disclosure of
Property Condition for the Property.

 